DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.  	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    	Claims 1, 4-8, 15 and 17-27 are pending.

Examiner’s Note
Claims 1 and 22 are both claims that recite computer-readable storage media. The specification defines the computer-readable storage media as not being a signal per se medium (see paragraphs [0068]-[0069]). Therefore, there is no 35 U.S.C. 101 issue with the claims for being directed towards signals/software per se.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

Allowable Subject Matter


8.    The following is an examiner’s statement of reasons for allowance:

Claim 1, inter alia, “determine information associated with the cases that have been previously analyzed by the one or more security analysts, wherein the information comprises a mitigation rate and a true positive rate; and present a graphical user interface that associates the information with the new case, wherein the graphical user interface lists a plurality of new cases for review and the graphical user interface does not include the cases that have been previously analyzed by the one or more security analysts.”

10.    The closest prior arts made of record are:
i)	Forte (U.S. Pub. No. 2016/0044061 cited in the previous Office action) which discloses using artifacts to determine an alikeness to other incident cases and displaying the cases to a user through a GUI (see paragraphs [0010], [0035], [0039], [0040], [0044], [0046] and [0048] of Forte).
ii)	Wu et al. (U.S. Pub. No. 2018/0365417 cited in the previous Office action and hereinafter referred to as Wu) which discloses using models for analysis and analyzing text of incidents (see paragraphs [0029], [0041], [0042] and [0057]-[0059] of Wu).



12.	Claims 15 and 22, although different, further recite similar limitations to claim 1. Therefore, claims 15 and 22 are considered to be allowable for similar reasons to claim 1.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chauhan et al. (U.S. Patent No. 10,848,510) – cited for teaching creating investigative timelines for security analysts – Abstract
Bhargava et al. (U.S. Pub. No. 2020/0067985) - cited for teaching artificial intelligence to help security analysts discover security incidents – paragraph [0048]
Bagheri et al. (U.S. Pub. No. 2020/0134188) - cited for teaching generating models by security analysis – paragraph [0008]
Givental et al. (U.S. Pub. No. 2018/0367561) - cited for teaching generating a threat detection score based on a model created using historical threats – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438